Russell, J.
1. The payee of a negotiable instrument, in the absence of anything appearing to the contrary, is presumed to be the first indorsor; and indorsement “to the order of any bank or banker” carried to the plaintiff, as a bank, the right to collect the amount due on the check, and to bring suit either on the check or for the proceeds thereof.
2. A petition containing an allegation that the payee indorsed the chock to the plaintiff bank for collection, and that the drawee stamped, the check “Paid,” and charged its customer, the drawer, with the amount the check called for, but has never paid the amount of the check to the plaintiff bank, or to any bank or banker for it, sets forth a good cause, of action. Smith Roofing & Contracting Co. v. Mitchell, 117 Ga. 772 (45 S. E. 47, 91 Am. St. R. 217).
3. A plea of payment, setting up that the proceeds of a cheek had been paid to a third person, but without any allegation that such person was authorized to receive payment, was properly stricken on motion. The direction of the verdict in favor of the plaintiff was not harmful to fhe defendant. . Judgment■ affirmed.